     Case 3:20-cv-01307-CAB-AGS Document 7 Filed 09/11/20 PageID.63 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   HISHAM YOUSSEF MOHAMAD et al.,                    Case No.: 20-CV-1307-CAB-AGS
12                                   Plaintiffs,
                                                       ORDER GRANTING MOTION TO
13   v.                                                EXTEND DEADLINE TO RESPOND
                                                       TO COMPLAINT
14   MADELINE T. KRISTOFF et al.,
15                                 Defendants.
                                                       [Doc. No. 6]
16
17
18         Upon consideration of Defendants’ motion for a 60-day extension of time to answer
19   or otherwise respond to the complaint, and good cause appearing, it is hereby ORDERED
20   that the motion is GRANTED. Defendants shall respond to the complaint on or before
21   November 13, 2020.
22         It is SO ORDERED.
23   Dated: September 11, 2020
24
25
26
27
28

                                                   1
                                                                           20-CV-1307-CAB-AGS
